Citation Nr: 0205304	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from an October 1998 rating 
decision by the RO that, among other things, denied a claim 
of entitlement to an increased rating for PTSD in excess of 
50 percent.  The veteran was notified of this action by a 
letter in November 1998.

This matter is also on appeal from a January 2000 rating 
decision by the RO that denied a claim of entitlement to 
TDIU.  The veteran was notified of the denial by a letter in 
February 2000.


FINDING OF FACT

The veteran's service-connected PTSD affects him to such an 
extent that he experiences total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.130, (Diagnostic Code 9411) (2001).

2.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered.  38 C.F.R. 
§ 4.16(a) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently rated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  Under these criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular rating for service-
connected PTSD.  The recent medical evidence, particularly 
the October 2001 VA discharge summary, January 2002 VA 
discharge summary, and February 2002 VA physician's opinion, 
tend to show that the criteria for a 100 percent rating for 
PTSD are characteristic of the veteran's disability picture.

The evidence shows that, in July 1978, the veteran was 
involved in a motor vehicle accident and sustained injuries 
including amputation of the right leg, and a closed head 
injury with subsequent development of organic brain syndrome.

When examined by VA in June 1999, the veteran was found to 
have PTSD and organic brain syndrome secondary to closed head 
injury with impaired memory and concentration.  The examiner 
opined that the veteran's impairments, PTSD and organic brain 
syndrome, rendered him unemployable.  The examiner assigned a 
Global Assessment of Functioning score of 40 and noted that 
such score referred only to psychological, social, and 
occupational functions, and did not include impairments due 
to physical or environmental limitations.

When examined by VA in March 2001, the veteran complained of 
sleep disturbances, having thoughts of shooting himself when 
he awoke in the middle of the night, memory problems, and of 
losing his drive to do anything.  Examination revealed that 
the veteran continued to have slurred speech.  His memory for 
both recent and past events was poor.  He had difficulty 
concentrating.  PTSD and chronic brain syndrome due to closed 
head injury with impairment of memory and concentration were 
diagnosed.  The examiner opined that the matter of 
employability was related to the veteran's organic brain 
syndrome and amputation of the leg.

In a letter dated in June 2001, the veteran's treating VA 
physician opined that the veteran was unemployable due to a 
combination of both physical and psychological problems.  The 
physician noted that the veteran suffered from PTSD due to 
traumatic events in Vietnam and that the veteran could never 
get a decent night's sleep because of being awakened 
frequently by nightmares of the war.  The veteran also 
suffered from a great deal of anxiety which made him fearful 
of going to sleep and going to places where there were a lot 
of people.  He also had anger problems, which were 
exacerbated by stressful situations, and had severe memory 
problems that were a permanent and well known result of PTSD.

Correspondence from a VA social worker, dated in June 2001, 
indicates that the social worker had seen the veteran in the 
PTSD outpatient clinic since August 1997 on a regular basis.  
The social worker opined that, of the approximately 100 
active cases, the veteran was one of the most severely 
impaired, both psychologically and socially, and that those 
efforts and energies that the veteran could muster to handle 
basic social functioning were fragile and tenuous.  

A VA hospitalization summary reveals that the veteran was 
hospitalized for PTSD for the first time from September to 
October 2001.  The veteran complained of depression, 
insomnia, isolation, nightmares, and problems controlling 
anger.

Shortly thereafter, a VA discharge summary reveals that the 
veteran was hospitalized in January 2002.  It was noted that 
the veteran reported having had suicidal ideation for the 
past 30 years and that he was thinking of shooting himself 
with a gun but that his wife now had the shotgun.  He 
reported that he last had thoughts of suicide the morning of 
admission.

In a letter dated in February 2002, the veteran's treating VA 
physician opined that the veteran was unemployable due to 
psychological problems.  The physician noted that the veteran 
suffered from PTSD due to traumatic events in Vietnam and 
that the veteran could never get a decent night's sleep 
because of being awakened frequently by nightmares of the 
war.  The veteran also suffered from a great deal of anxiety 
which made him fearful of going to sleep and going to places 
where there were a lot of people.  He also had anger problems 
which were exacerbated by stressful situations, and had 
severe memory problems which were permanent.

The evidence shows that the veteran's PTSD symptomatology 
includes the inability to sleep characterized by nightmares 
of Vietnam, flashbacks, problems with anger and anxiety, and 
memory impairment.  Moreover, the veteran has experienced 
suicidal ideation for years, and most recently, when he was 
hospitalized in January 2002.  While the veteran does not 
experience the psychotic dissociations that are typical of 
the 100 percent level, such as persistent hallucinations or 
delusions, or severe loss of memory or orientation, it is 
significant that examiners have regularly opined that he is 
unemployable, mostly due to service-connected PTSD.  
Moreover, the veteran's recent hospitalizations in October 
2001 and in January 2002 are significant for in that they 
strongly suggest that the veteran's PTSD symptoms have 
worsened to the point that he is now requiring frequent 
hospitalization.  In other words, the most recent evidence 
tends to support a conclusion that the veteran's adverse 
symptomatology due to PTSD now renders him unable to maintain 
employment.  Given the recent hospitalizations and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 100 percent 
rating - total social and industrial inadaptability.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001); VAOPGCPREC 11-2000.  It is the Board's 
conclusion that the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim for an 
increased rating.  This is so because a total rating, which 
is the benefit sought by the veteran, has been granted.  
Consequently, adjudication of this appeal, without referral 
to the RO for additional consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  However, 
when a veteran is in receipt of a 100 percent schedular 
rating he is not eligible for a TDIU.  Green v. West, 11 Vet. 
App. 472, 476 (1998); 38 C.F.R. § 4.16(a) (2001).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD, the claim of entitlement to TDIU is now moot.  
Id.  Accordingly, the veteran's claim for TDIU benefits must 
be dismissed.


ORDER

An increased (100 percent) schedular rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

The appeal of entitlement to TDIU benefits is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

